DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Adkins et al. (US 6,116,336) (“Adkins”), alone.
Referring to claim 1: Adkins teaches an apparatus for performing aspects of a milling operation, the apparatus comprising:
a mill 30, 301 configured to be rotated to mill a section of a borehole, the mill including an internal fluid conduit (within 204, 30) in fluid communication with a borehole string 10, the mill including a fluid port 304 configured to connect the internal fluid conduit to an exterior of the mill, the fluid port located within an interior of the mill (FIG. 5D);
a moveable flow diversion component 208 configured to move axially in the internal conduit from a first axial position (FIG. 5C) in which fluid is prevented from flowing between the internal fluid conduit and the fluid port, to a second axial position (FIG. 5E) in which the internal fluid conduit is in fluid communication with the fluid port and fluid is permitted to flow through the fluid port and the mill; and
one or more slots 235 formed in the flow diversion component and configured to engage one or more pins 206 extending into the internal fluid conduit, the one or more slots defining a path that directs movement of the flow diversion component, wherein the flow diversion component is configured to be moved from the first axial position to 
Adkins also teaches ports 304 and 305 in mill 30, 301 and the use of plug 205 to additionally control flow in the mill, as well as the use of device 620 in another embodiment including a movable flow diversion component 627, 629 that is disposed in the mill 610, wherein the movable flow diversion component 627, 629 is configured to move axially within the mill 610.  However, Adkins does not specifically teach the moveable flow diversion component 208 disposed in the mill 30, 301 and configured to move axially in the internal conduit within the mill.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Askins to move the moveable flow diversion component to be disposed in the mill and to be configured to move axially in the internal conduit within the mill since Adkins clearly teaches the importance of controlling fluid flow to and through the mill.
Referring to claim 11: Adkins teaches a method of performing aspects of a milling operation, the method comprising:
deploying a milling assembly in a borehole, the milling assembly including a mill 30, 301 having an internal fluid conduit (within 204, 30) in fluid communication with a borehole string 10, the mill including a fluid port 304 configured to connect the internal fluid conduit to an exterior of the mill, the fluid port located within an interior of the mill (FIG. 5D), the milling assembly including a moveable flow diversion component 208 configured to move axially in the internal conduit from a first axial position (FIG. 5C) in which fluid is prevented from flowing between the internal fluid conduit and the fluid port, 
controlling fluid pressure in the internal fluid conduit on the flow diversion component to move the flow diversion component from the first axial position to the second axial position (column 10, line 28 - column 11, line 35), wherein movement of the flow diversion component is guided by one or more pins 206 extending into the internal fluid conduit and engaging one or more slots 235 formed in the flow diversion component, the one or more slots defining a path that directs the movement of the flow diversion component; and
circulating fluid through the borehole string and the mill and rotating the mill to form an initial section of a secondary borehole that extends from the borehole (column 1, lines 17-42; column 3, line 50 - column 4, line 26).
Adkins also teaches ports 304 and 305 in mill 30, 301 and the use of plug 205 to additionally control flow in the mill, as well as the use of device 620 in another embodiment including a movable flow diversion component 627, 629 that is disposed in the mill 610, wherein the movable flow diversion component 627, 629 is configured to move axially within the mill 610.  However, Adkins does not specifically teach the moveable flow diversion component 208 is disposed in the mill 30, 301 and configured to move axially in the internal conduit within the mill.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Askins to include disposing the moveable flow diversion component in the mill where it is configured to move axially in the internal conduit within 
Referring to claims 2 and 12: Adkins teaches the one or more slots are J-slots (Figs. 5C-5E).
Referring to claims 3, 4, 13 and 14: Adkins teaches a biasing component 207 configured to bias the flow diversion component toward the first position, wherein the biasing component is a spring disposed in the internal fluid conduit (column 10, lines 54-60).
Referring to claim 5: Adkins teaches the flow diversion component is configured to move axially in a first direction from the first axial position to an intermediate axial position (FIG. 5D) in response to an increase in pressure in the internal fluid conduit, and move in a second opposing direction from the intermediate axial position to the second axial position in response to a decrease in pressure (once the pressure is released) in the internal fluid conduit (column 10, line 54 - column 11, line 11).
Referring to claim 15: Adkins teaches controlling the fluid pressure includes increasing the fluid pressure to move the flow diversion component axially in a first direction from the first axial position to an intermediate axial position (FIG. 5D), and decreasing the fluid pressure (once the pressure is released) to move the flow diversion component from the intermediate axial position to the second axial position (column 10, line 54 - column 11, line 11).
Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Adkins and in view of McGarian et al. (US 6,899,179 B2) (“McGarian”).
Referring to claims 6, 7, 16 and 17: Adkins teaches the flow diversion component is a cylindrical sleeve having one or more passages.  While Adkins teaches ports through the wall of piston 203 and valve body 202, Adkins does not specifically teach the flow diversion component having one or more passages extending through a wall of the sleeve.  McGarian teaches a flow diversion component 30 is a cylindrical sleeve having one or more passages 56, 68 extending through a wall of the sleeve, wherein a fluid port 20 extends from an inner surface of an internal fluid conduit 16, and the wall of the sleeve is configured to prevent fluid from flowing into a fluid port 20 when the sleeve is in a first position C, and the one or more passages are configured to be in fluid communication with the fluid port and permit fluid flow through the one or more passages to the fluid port when the sleeve is in the second position A (Figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the passage in the flow diversion component taught by Adkins to extend through a wall of the sleeve as taught by McGarian since such an orientation is extremely well known in the art.
Referring to claims 8 and 18: Adkins teaches the flow diversion component is a cylindrical sleeve.  Adkins also teaches a sealing component 245, 247 fixedly disposed at an interior surface of a fluid conduit, the sealing component forming a fluid tight seal between the interior surface and a wall of a piston 203, wherein:
the fluid tight seal prevents fluid flow from the fluid conduit to a fluid port 249 when the piston is in a first position (FIG. 5C), and permitting fluid flow from the fluid conduit to the fluid port when the piston is in the second position (Figs. 5A and 5B).

the fluid tight seal prevents fluid flow from the internal fluid conduit to the fluid port when the sleeve is in the first position, and the wall is separated from the sealing component to permit fluid flow from the internal fluid conduit to the fluid port when the sleeve is in the second position.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Adkins to include a sealing component at an interior surface of the internal fluid conduit since such a modification would essentially require modifying the passages in the sleeve which would have been obvious to one of ordinary skill in the art (see claims 6, 7, 16 and 17 above).
Allowable Subject Matter
Claims 9, 10, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed January 15, 2021, with respect to the rejection(s) of claim(s) 1-5 and 11-15 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Adkins, alone.  Regarding the applicant’s arguments that Adkins does not specifically teach the moveable flow diversion component disposed in the mill and configured to move axially in the internal conduit within the mill as claimed in amended claims 1 and 11, the examiner agrees.  However, claims 1-5 and 11-15 are now rejected under 35 U.S.C. 103 as being unpatentable over Adkins, as further explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


17 March 2021